           Case 2:20-cv-00561-MJP-MLP Document 10 Filed 06/02/20 Page 1 of 1



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   VISHVAJITSINH RANA,

 9                             Petitioner,                Case No. C20-561-MJP-MLP

10          v.                                            ORDER GRANTING PARTIES’
                                                          STIPULATED MOTION FOR
11   WILLIAM P. BARR,                                     EXTENSION OF TIME

12                             Respondents.

13

14          Finding good cause, the Court GRANTS the parties’ stipulated motion for extension of

15   time. (Dkt. # 9.) Petitioner shall file a response to Respondents’ motion to dismiss on or before

16   June 15, 2020. The Clerk is directed to RE-NOTE Respondents’ motion to dismiss (dkt. # 5) for

17   June 19, 2020, and to send copies of this order to the parties and to the Honorable Marsha J.

18   Pechman.

19          Dated this 2nd day of June, 2020.


                                                          A
20

21                                                        MICHELLE L. PETERSON
                                                          United States Magistrate Judge
22

23



     ORDER GRANTING PARTIES’ STIPULATED
     MOTION FOR EXTENSION OF TIME - 1
